Exhibit 10.11

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of October 28, 2005

 

by and among

 

DEL LABORATORIES, INC.

 

and

 

THE GUARANTORS LISTED ON SCHEDULE I HERETO

 

and

 

BEAR, STEARNS & CO. INC.

J.P. MORGAN SECURITIES INC.

DEUTSCHE BANK SECURITIES INC.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 28, 2005, by and among Del Laboratories, Inc., a Delaware
corporation (the “Company”), the guarantors listed on Schedule I hereto (the
“Guarantors”) and Bear, Stearns & Co. Inc., J.P. Morgan Securities Inc. and
Deutsche Bank Securities Inc. (each an “Initial Purchaser” and, together, the
“Initial Purchasers”), who have agreed to purchase the Company’s Senior Secured
Floating Rate Notes due 2011 (the “Initial Notes”) pursuant to the Purchase
Agreement (as defined below).

 

This Agreement is made pursuant to the Purchase Agreement, dated October 20,
2005 (the “Purchase Agreement”), by and among the Company, the Guarantors and
the Initial Purchasers. In order to induce the Initial Purchasers to purchase
the Initial Notes, each of Company and the Guarantors has agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 8 of the Purchase Agreement. Capitalized terms used herein and
not otherwise defined shall have the meaning assigned to them in the Indenture,
dated as of October 28, 2005 (the “Indenture”), among the Company, the
Guarantors and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), relating to the Initial Notes and the Exchange Notes (as defined
below).

 

The parties hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

Act: The Securities Act of 1933, as amended.

 

Affiliate: As defined in Rule 144.

 

Blackout Period: As defined in Section 6(d) hereof.

 

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

 

Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized by law, regulation or
executive order to remain closed.

 

Closing Date: The date hereof.

 

Commission: The United States Securities and Exchange Commission.

 

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the Act
of the Exchange Offer Registration Statement relating to the Exchange Notes to
be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to
Section 3(b) hereof and (c) the delivery by the Company to the Registrar under
the Indenture of



--------------------------------------------------------------------------------

Exchange Notes in the same aggregate principal amount as the aggregate principal
amount of Initial Notes tendered by Holders thereof pursuant to the Exchange
Offer.

 

Consummation Deadline: As defined in Section 3(b) hereof.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Exchange Notes: The Company’s Senior Secured Floating Rate Notes due 2011 to be
issued pursuant to the Indenture (i) in the Exchange Offer or (ii) as
contemplated by Section 4 hereof.

 

Exchange Offer: The exchange and issuance by the Company of a principal amount
of Exchange Notes (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Initial
Notes that are tendered by such Holders in connection with such exchange and
issuance.

 

Exchange Offer Effectiveness Deadline: As defined in Section 3(a) hereof.

 

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Filing Deadline: As defined in Section 3(a) hereof.

 

Holders: As defined in Section 2 hereof.

 

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

 

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

 

Recommencement Date: As defined in Section 6(d) hereof.

 

Registration Default: As defined in Section 5 hereof.

 

Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, in each case, (i) that is filed
pursuant to the provisions of this Agreement, (ii) including the Prospectus
included therein, and (iii) including all amendments and supplements thereto
(including post-effective amendments) and all exhibits and material incorporated
by reference therein.

 

Rule 144: Rule 144 promulgated under the Act.

 

2



--------------------------------------------------------------------------------

Shelf Filing Deadline: As defined in Section 4(a) hereof.

 

Shelf Registration Statement: As defined in Section 4 hereof.

 

Shelf Registration Statement Effectiveness Deadline: As defined in Section 4(a)
hereof.

 

Suspension Notice: As defined in Section 6(d) hereof.

 

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

 

Transfer Restricted Securities: Each Initial Note until the earliest to occur of
(a) the date on which such Initial Note has been exchanged in the Exchange Offer
by a Person other than a Broker-Dealer for an Exchange Note entitled to be
resold to the public by the Holder thereof without complying with the prospectus
delivery requirements of the Act, (b) following the exchange by a Broker-Dealer
in the Exchange Offer of an Initial Note for an Exchange Note, the earlier of
(x) the date that is 90 days after the Consummation of the Exchange Offer and
(y) the date on which such Exchange Note is sold to a purchaser who receives
from such Broker-Dealer on or prior to the date of such sale a copy of the
Prospectus contained in the Exchange Offer Registration Statement, (c) the date
on which such Initial Note has been effectively registered under the Act and
disposed of in accordance with the Shelf Registration Statement (and the
purchasers thereof have been issued Exchange Notes) or (d) the date on which
such Initial Note is distributed to the public pursuant to Rule 144.

 

SECTION 2. HOLDERS

 

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 

SECTION 3. REGISTERED EXCHANGE OFFER

 

(a) Unless the Exchange Offer shall not be permitted by applicable law or
Commission policy (after the procedures set forth in Section 6(a)(i) below have
been complied with), the Company and the Guarantors shall (i) use all
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to be filed with the Commission, as soon as practicable after the
Closing Date, but in no event later than 90 days after the Closing Date (such
90th day being the “Filing Deadline”), (ii) use all commercially reasonable
efforts to cause such Exchange Offer Registration Statement to become effective
at the earliest possible time, but in no event later than the day that is the
180th day after such Exchange Offer Registration Statement was filed with the
Commission (such day being the “Exchange Offer Effectiveness Deadline”),
(iii) in connection with the foregoing, (A) file all pre-effective amendments to
such Exchange Offer Registration Statement as may be necessary in order to cause
it to become effective, (B) file, if applicable, a post-effective amendment to
such Exchange Offer Registration Statement pursuant to Rule 430A under the Act
and (C) cause all necessary filings, if any, in connection with the registration
and qualification of the Exchange Notes to be made under the blue sky laws of
such jurisdictions as are necessary to permit Consummation of the Exchange
Offer, and (iv) upon the effectiveness of such Exchange Offer Registration
Statement, use all commercially

 

3



--------------------------------------------------------------------------------

reasonable efforts to commence and Consummate the Exchange Offer. The Exchange
Offer shall be on the appropriate form permitting (i) registration of the
Exchange Notes to be offered in exchange for the Initial Notes that are Transfer
Restricted Securities and (ii) resales of Exchange Notes by Broker-Dealers that
tendered into the Exchange Offer Initial Notes that such Broker-Dealer acquired
for its own account as a result of market-making activities or other trading
activities (other than Initial Notes acquired directly from the Company or any
of its Affiliates) as contemplated by Section 3(c) below. The Exchange Offer
shall not be subject to any conditions, other than that (i) the Exchange Offer
does not violate applicable law or any applicable interpretation of the staff of
the SEC and (ii) no action or proceeding shall have been instituted or
threatened in any court or by any governmental agency which might materially
impair the ability of the Company and the Guarantors to proceed with the
Exchange Offer, and no material adverse development shall have occurred in any
existing action or proceeding with respect to the Company and Guarantors.

 

(b) The Company and the Guarantors shall use all of their respective
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to be effective continuously, and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days. The
Company and the Guarantors shall cause the Exchange Offer to comply with all
applicable federal and state securities laws. No securities other than the
Exchange Notes shall be included in the Exchange Offer Registration Statement.
The Company and the Guarantors shall use all of their respective commercially
reasonable efforts to cause the Exchange Offer to be Consummated on the earliest
practicable date after the Exchange Offer Registration Statement has become
effective, but in no event later than 30 Business Days thereafter, or longer, if
required by applicable law or Commission policy (such 30th (or longer) day being
the “Consummation Deadline”).

 

(c) The Company and the Guarantors shall include a “Plan of Distribution”
section in the Prospectus contained in the Exchange Offer Registration Statement
and indicate therein that any Broker-Dealer who holds Transfer Restricted
Securities that were acquired for the account of such Broker-Dealer as a result
of market-making activities or other trading activities (other than Initial
Notes acquired directly from the Company or any Affiliate of the Company), may
exchange such Transfer Restricted Securities pursuant to the Exchange Offer.
Such “Plan of Distribution” section shall also contain all other information
with respect to such sales by such Broker-Dealers that the Commission may
require in order to permit such sales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Transfer Restricted Securities held by any such Broker-Dealer, except to the
extent required by the Commission as a result of a change in policy, rules or
regulations after the date of this Agreement. See the Shearman & Sterling
no-action letter (available July 2, 1993).

 

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Company and
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. To the extent necessary to ensure that the Prospectus
contained in the

 

4



--------------------------------------------------------------------------------

Exchange Offer Registration Statement is available for sales of Exchange Notes
by Broker-Dealers, the Company and the Guarantors agree to use all of their
commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Sections 6(a) and (c) hereof and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of 180 days from the date on which the Exchange Offer is Consummated or
such shorter period ending on the date on which a Broker-Dealer is no longer
required to deliver a prospectus in connection with market-making or other
trading activities. The Company and the Guarantors shall provide sufficient
copies of the latest version of such Prospectus to such Broker-Dealers, promptly
upon request, and in no event later than one Business Day after such request, at
any time during such period.

 

SECTION 4. SHELF REGISTRATION

 

(a) Shelf Registration. If (i) the Company and the Guarantors are not
(A) required to file the Exchange Offer Registration Statement or (B) permitted
to Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission policy (after the Company and the Guarantors have
complied with the procedures set forth in Section 6(a)(i) below) or (ii) any
Holder of Transfer Restricted Securities (A) other than an Initial Purchaser, is
prohibited by law or Commission policy from participating in the Exchange Offer,
(B) may not resell the Exchange Notes acquired by it in the Exchange Offer to
the public without delivering a prospectus and the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder (other than, in either case, due solely to the status of
such Holder as an Affiliate of the Company or any Guarantor or due to such
Holder’s inability to make the representations in Section 6(a)(ii) hereof) or
(C) is an Initial Purchaser and so requests with respect to Initial Notes that
have the status of unsold allotments in an initial distribution, and
notification thereof is given by such Holder to the Company prior to the 20th
Business Day following the Consummation of the Exchange Offer, then the Company
and the Guarantors shall:

 

(x) use all commercially reasonable efforts on or prior to 60 days after the
earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be, filed
as a result of clause (a)(i) above and (ii) the date on which the Company
receives the notice specified in clause (a)(ii) above (such earlier date, the
“Shelf Filing Deadline”), to file a shelf registration statement with the
Commission pursuant to Rule 415 under the Act (which may be an amendment to the
Exchange Offer Registration Statement (the “Shelf Registration Statement”)),
relating to all Transfer Restricted Securities; and

 

(y) use all commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 120 days after the Shelf Filing
Deadline (such 120th day, the “Shelf Registration Statement Effectiveness
Deadline”).

 

If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted as a
result of the circumstances described under clause (a)(i)(B)

 

5



--------------------------------------------------------------------------------

above (i.e., applicable federal law or Commission policy), then the filing of
the Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Company and
the Guarantors shall remain obligated to meet the Shelf Registration Statement
Effectiveness Deadline.

 

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company and
the Guarantors shall use all of their respective commercially reasonable efforts
to keep any Shelf Registration Statement required by this Section 4(a)
continuously effective, supplemented, amended and current as required by and
subject to the provisions of Sections 6(b) and (c) hereof and in conformity with
the requirements of this Agreement, the Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years (as extended pursuant to Section 6(d) hereof) following the
Closing Date, or such shorter period as will terminate at (i) such time all
Transfer Restricted Securities covered by such Shelf Registration Statement have
been sold pursuant thereto or (ii) such time as the applicable Notes may be
distributed to the public under Rule 144(k) promulgated under the Securities Act
without volume limitation.

 

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 days after receipt of a request therefor, the information
specified in Item 507 or 508 of Regulation S-K, as applicable, of the Act for
use in connection with any Shelf Registration Statement or Prospectus or
preliminary prospectus included therein. No Holder of Transfer Restricted
Securities shall be entitled to liquidated damages pursuant to Section 5 hereof
unless and until such Holder shall have provided all such information. Each
selling Holder agrees to promptly furnish additional information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading.

 

SECTION 5. LIQUIDATED DAMAGES

 

If (i) any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the applicable Filing Deadline or Shelf Filing
Deadline, as applicable, (ii) any of such Registration Statements is not
declared effective by the Commission on or prior to the Exchange Offer
Effectiveness Deadline or the Shelf Registration Statement Effectiveness
Deadline, as applicable, (iii) the Exchange Offer has not been Consummated
within 30 Business Days of the Exchange Offer Effectiveness Deadline or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but thereafter ceases to be effective or usable for its intended
purpose (each such event referred to in clauses (i) through (iv), a
“Registration Default”), then the Company and the Guarantors hereby jointly and
severally agree to pay to each Holder of Transfer Restricted Securities affected
thereby liquidated damages in an amount equal to a per annum rate of 0.25% on
the principal amount of Transfer Restricted Securities held by such Holder for
each week or portion thereof that the Registration Default continues for the
first 12-week period immediately following the occurrence of such Registration
Default. The amount of the liquidated damages shall increase by an additional
per annum rate of 0.25% with

 

6



--------------------------------------------------------------------------------

respect to each subsequent 12-week period until all Registration Defaults have
been cured, up to a maximum amount of liquidated damages for all Registration
Defaults of 1.0% per annum on the principal amount of Transfer Restricted
Securities; provided that liquidated damages on such Transfer Restricted
Securities may not accrue under more than one of the foregoing clauses
(i) through (iv) at any one time. Notwithstanding anything to the contrary set
forth herein, such liquidated damages shall cease to accrue on such Transfer
Restricted Securities (1) upon the filing of the Exchange Offer Registration
Statement (and/or, if applicable the Shelf Registration Statement), in the case
of clause (i) above, (2) upon the effectiveness of the Exchange Offer
Registration Statement (and/or, if applicable the Shelf Registration Statement),
in the case of clause (ii) above, (3) upon consummation of the Exchange Offer in
the case of clause (iii) above, or (4) upon the filing of a post effective
amendment to the Registration Statement or an additional Registration Statement
that causes the Exchange Offer Registration Statement (and/or, if applicable the
Shelf Registration Statement) to again be declared effective or made usable, in
the case of clause (iv) above, the liquidated damages payable with respect to
the Transfer Restricted Securities as a result of such clause (i), (ii),
(iii) or (iv), as applicable, shall cease. Without limiting the foregoing,
liquidated damages with respect to a failure to file, cause to become effective
or maintain the effectiveness of a Shelf Registration Statement shall cease to
accrue upon the consummation of the Exchange Offer in the case of a Shelf
Registration Statement required to be filed due to failure to consummate the
Exchange Offer within the required period of time.

 

All accrued liquidated damages shall be paid to the Holders entitled thereto, in
the manner provided for the payment of interest in the Indenture, on each
Interest Payment Date (as defined in the Indenture), as more fully set forth in
the Indenture and the Notes. Notwithstanding the fact that any securities for
which liquidated damages are due cease to be Transfer Restricted Securities, all
obligations of the Company and the Guarantors to pay liquidated damages with
respect to securities shall survive until such time as such obligations with
respect to such securities shall have been satisfied in full.

 

SECTION 6. REGISTRATION PROCEDURES

 

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use all of their respective commercially
reasonable efforts to effect such exchange and to permit the resale of Exchange
Notes by Broker-Dealers that tendered in the Exchange Offer Initial Notes that
such Broker-Dealer acquired for its own account as a result of its market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) being sold in accordance
with the intended method or methods of distribution thereof, and (z) comply with
all of the following provisions:

 

(i) As a condition to its participation in the Exchange Offer, each Holder of
Transfer Restricted Securities (including, without limitation, any Holder who is
a Broker-Dealer) shall furnish, upon the request of the Company, prior to the
Consummation of the Exchange Offer, a written representation to the Company and
the Guarantors (which may be contained in the letter of transmittal contemplated
by the Exchange Offer Registration Statement) to the effect that (A) it is not
an Affiliate of either the Company or a Guarantor, (B) it is not engaged in, and
does not intend to engage in, and at the time of

 

7



--------------------------------------------------------------------------------

the commencement or consummation of the Exchange Offer, neither such Holder nor,
to the actual knowledge of such Holder, any other person receiving Exchange
Notes from such Holder has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer, (C) it is acquiring the Exchange Notes in its ordinary course of
business and (D) if such Holder is a Broker-Dealer, such Holder has acquired the
Initial Notes as a result of market-making activities or other trading
activities and that it will comply with the applicable provisions of the
Securities Act (including, but not limited to, the prospectus delivery
requirements thereunder).

 

(ii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall provide a supplemental letter to the Commission
(A) stating that the Company and the Guarantors are registering the Exchange
Offer in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988), Morgan Stanley and Co., Inc.
(available June 5, 1991) as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993, and (B) including a representation that neither the
Company nor the Guarantors has entered into any arrangement or understanding
with any Person to distribute the Exchange Notes to be received in the Exchange
Offer and that, to the best of the Company’s and the Guarantors’ information and
belief, each Holder participating in the Exchange Offer is acquiring the
Exchange Notes in its ordinary course of business and has no arrangement or
understanding with any Person to participate in the distribution of the Exchange
Notes received in the Exchange Offer.

 

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall:

 

(i) comply with all the provisions of Section 6(c) below and use all of their
respective commercially reasonable efforts to effect such registration to permit
the sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof (as indicated in the
information furnished to the Company pursuant to Section 4(b) hereof), and
pursuant thereto the Company and the Guarantors will prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Act, which form shall be available for the sale of
the Transfer Restricted Securities in accordance with the intended method or
methods of distribution thereof within the time periods and otherwise in
accordance with the provisions hereof, and

 

(ii) issue, upon the request of any Holder or purchaser of Initial Notes covered
by any Shelf Registration Statement contemplated by this Agreement, Exchange
Notes having an aggregate principal amount equal to the aggregate principal
amount of Initial Notes sold pursuant to the Shelf Registration Statement and
surrendered to the Company for cancellation; the Company shall register Exchange
Notes on the Shelf Registration Statement for this purpose and issue the
Exchange Notes to the purchaser(s) of securities subject to the Shelf
Registration Statement in the names as such purchaser(s) shall designate.

 

8



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Company and the Guarantors
shall:

 

(i) use all of their respective commercially reasonable efforts to keep such
Registration Statement continuously effective and provide all requisite
financial statements for the period specified in Section 3 or 4 hereof, as
applicable. Upon the occurrence of any event that would cause any such
Registration Statement or the Prospectus contained therein (A) to contain an
untrue statement of material fact or omit to state any material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (B) not to be
effective and usable for resale of Transfer Restricted Securities during the
period required by this Agreement, the Company and the Guarantors shall file
promptly an appropriate amendment to such Registration Statement curing such
defect, and, if Commission review is required, use all of their respective
commercially reasonable efforts to cause such amendment to be declared effective
as soon as practicable;

 

(ii) use all of their respective commercially reasonable efforts to prepare and
file with the Commission such amendments and post-effective amendments to the
applicable Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period set forth in Section 3 or 4
hereof, as the case may be; cause the Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Act, and to comply with Rules 424, 430A and 462, as
applicable, under the Act in a timely manner; and comply with the provisions of
the Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

 

(iii) advise each Holder promptly and, if requested by such Holder, confirm such
advice in writing, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to any applicable
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Act or of the suspension by any state securities commission of the
qualification of the Transfer Restricted Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, and (D) of the existence of any fact or the happening of any event
that makes any statement of a material fact made in the Registration Statement,
the Prospectus, any amendment or supplement thereto or any document incorporated
by reference therein untrue in any material respect, or that requires the making
of any additions to or changes in the Registration Statement in order to make
the statements therein not misleading, or that requires the making of any
additions to or changes in the Prospectus in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state

 

9



--------------------------------------------------------------------------------

securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, the Company and
the Guarantors shall use all of their respective commercially reasonable efforts
to obtain the withdrawal or lifting of such order at the earliest possible time;

 

(iv) subject to Section 6(c)(i), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, use all of their
respective commercially reasonable efforts to prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(v) furnish to each Holder in connection with any exchange or sale pursuant to
such Registration Statement or any such related Prospectus, if any, before
filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders in
connection with such sale, if any, for a period of at least five Business Days
prior to such filing, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which such Holders shall reasonably object within five Business Days after
the receipt thereof; provided, however, that if the Company’s failure to file a
Registration Statement or Prospectus, or any amendments or supplements thereto,
in the applicable time periods as set forth in Sections 3 or 4 hereof, is based
solely upon such an objection, then the applicable time periods as set forth in
Sections 3 or 4 hereof, as applicable, shall be extended by an additional 30
days. A Holder shall be deemed to have reasonably objected to such filing if
such Registration Statement, amendment, Prospectus or supplement, as applicable,
as proposed to be filed, contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or fails to comply with the
applicable requirements of the Act;

 

(vi) make available on a confidential basis, at reasonable times and in a
reasonable manner, for inspection by a representative of, and not more than one
counsel acting for Holders of, a majority of the outstanding aggregate principal
amount of the Transfer Restricted Securities being sold, all financial and other
records, pertinent corporate documents of the Company and the Guarantors and
cause the Company’s and the Guarantors’ officers, directors and employees to
supply all information reasonably necessary to conduct reasonable investigation
within the meaning of Section 11 of the Act in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness; provided, however,

 

10



--------------------------------------------------------------------------------

that the foregoing investigation and information gathering shall be coordinated
on behalf of all such parties by one counsel designated by and on behalf of all
such parties;

 

(vii) if requested by Holders of a majority of the outstanding aggregate
principal amount of the Transfer Restricted Securities in connection with any
exchange or sale pursuant to such Registration Statement or any such related
Prospectus, promptly include in any Registration Statement or Prospectus,
pursuant to a supplement or post-effective amendment if necessary, such
information as such Holders may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold, the purchase
price being paid therefor and any other terms of the offering of the Transfer
Restricted Securities to be sold in such offering; and make all required filings
of such Prospectus supplement or post-effective amendment as soon as practicable
after the Company is notified of the matters to be included in such Prospectus
supplement or post-effective amendment;

 

(viii) if requested by any Holders in connection with any exchange or sale
pursuant to such Registration Statement or any such related Prospectus, promptly
include in any Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such Holders may
reasonably request with respect to such Holder as such Holder may reasonably
request to have included therein;

 

(ix) furnish to each Holder in connection with any exchange or sale pursuant to
such Registration Statement or any such related Prospectus, without charge, at
least one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto, including financial statements and
schedules, all documents incorporated by reference therein and all exhibits
(including exhibits incorporated therein by reference);

 

(x) deliver to each Holder without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; and, while the applicable Registration
Statement remains effective and subject to Section 6(d) hereof, the Company and
the Guarantors hereby consent to the use (in accordance with law) of the
Prospectus and any amendment or supplement thereto by each selling Holder in
connection with the offering and the sale of the Transfer Restricted Securities
covered by the Prospectus or any amendment or supplement thereto;

 

11



--------------------------------------------------------------------------------

(xi) upon the request of any Holder, enter into such agreements (including
underwriting agreements) and make such representations and warranties and take
all such other actions in connection therewith in order to expedite or
facilitate the disposition of the Transfer Restricted Securities pursuant to any
applicable Registration Statement contemplated by this Agreement as may be
reasonably requested by any Holder in connection with any sale or resale
pursuant to any applicable Registration Statement. In such connection, the
Company and the Guarantors shall:

 

(A) upon request of the Holders of a majority of the outstanding aggregate
principal amount of the Transfer Restricted Securities being sold, furnish (or
in the case of paragraphs (2) and (3), use all commercially reasonable efforts
to cause to be furnished) to each Holder, upon Consummation of the Exchange
Offer or upon the effectiveness of the Shelf Registration Statement, as the case
may be:

 

(1) a certificate, dated such date, signed on behalf of the Company and each
Guarantor by (x) the President or any Vice President and (y) a principal
financial or accounting officer of the Company and such Guarantor, confirming to
the extent possible, as of the date thereof, the matters set forth in
Section 8(e) of the Purchase Agreement and such other similar matters as are
customarily made by issuers to underwriters in underwritten offerings of debt
securities similar to the Transfer Restricted Securities;

 

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors , addressed to the underwriters, in
customary form subject to customary limitations, assumptions and exclusions and
covering such matters, of the type customarily covered by opinions reasonably
requested in connection with underwritten offerings; and

 

(3) a customary comfort letter, dated the date of Consummation of the Exchange
Offer, or as of the date of effectiveness of the Shelf Registration Statement,
as the case may be, from the Company’s independent accountants, in the customary
form and covering matters of the type customarily covered in comfort letters to
underwriters in connection with underwritten offerings; and

 

(B) deliver such other documents and certificates as may be reasonably requested
by the Holders of a majority of the outstanding aggregate principal amount of
the Transfer Restricted Securities being sold to evidence compliance with the
matters covered in clause (A) above and with any customary conditions contained
in any agreement entered into by the Company and the Guarantors pursuant to this
clause (xi);

 

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
blue sky laws of such jurisdictions as the selling Holders may reasonably
request and use all of their respective commercially reasonable efforts to do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the applicable Registration Statement; provided, however, that neither the
Company nor the Guarantors shall be required to register or qualify as a foreign
corporation where it is not now so qualified or to take any action that

 

12



--------------------------------------------------------------------------------

would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;

 

(xiii) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two Business Days prior to such sale of Transfer Restricted
Securities;

 

(xiv) use all of their respective commercially reasonable efforts to cause the
disposition of the Transfer Restricted Securities covered by the Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in clause (xii) above;

 

(xv) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

 

(xvi) otherwise use all of their respective commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its security holders with regard to any applicable
Registration Statement, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Act (which need not be
audited) covering a twelve-month period (i) commencing at the end of any fiscal
quarter in which Transferred Restricted Securities are sold to underwriters in a
firm commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first month of the Company’s
first fiscal quarter, after the effective date of a Registration Statement;

 

(xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use all of
their respective commercially reasonable efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner; and

 

(xviii) provide promptly to each Holder, upon request, each document filed with
the Commission pursuant to the requirements of Section 13 or Section 15(d) of
the Exchange Act.

 

13



--------------------------------------------------------------------------------

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(iii)(C) or any notice from the Company of the existence of any fact
of the kind described in Section 6(c)(iii)(D) hereof or (iii) commencement of a
Blackout Period (in each case, a “Suspension Notice”), such Holder will
forthwith discontinue disposition of Transfer Restricted Securities pursuant to
the applicable Registration Statement until (i) such Holder has received copies
of the supplemented or amended Prospectus contemplated by Section 6(c)(iv)
hereof, or (ii) such Holder is advised in writing by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus (in
each case, the “Recommencement Date”). Each Holder receiving a Suspension Notice
hereby agrees that it will either (i) destroy any Prospectuses, other than
permanent file copies, then in such Holder’s possession which have been replaced
by the Company with more recently dated Prospectuses or (ii) deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Holder’s possession of the Prospectus covering such Transfer
Restricted Securities that was current at the time of receipt of the Suspension
Notice. The time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by a number of days equal to the number of days in the period from and including
the date of delivery of the Suspension Notice to the Recommencement Date.

 

Notwithstanding anything to the contrary in this Agreement, the Company, upon
notice to the Holders of Transfer Restricted Securities that the applicable
Registration Statement is unusable pending a material development (but not for
the purpose of avoiding its obligations under this Agreement in a manner
contrary to the intent of the Agreement), may suspend the use of the Prospectus
included in any Registration Statement for a period of time (the “Blackout
Period”) not to exceed an aggregate of 60 days in any twelve month period;
provided, that, upon the termination of such Blackout Period, the Company
promptly shall notify the Holders of Transfer Restricted Securities that such
Blackout Period has been terminated.

 

SECTION 7. REGISTRATION EXPENSES

 

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company, the Guarantors and the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Notes on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and (vi) all fees and
disbursements of independent certified public accountants of the Company and the
Guarantors (including the expenses of any special audit letters required by or
incident to such performance); but excluding any and all fees and expenses of
any advisors to the Initial Purchaser and each Holder (except as set forth in
Section 7(b) below) and underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Transfer Restricted
Securities by a Holder pursuant to any Registration Statement.

 

14



--------------------------------------------------------------------------------

The Company will, in any event, bear its and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company or the Guarantors.

 

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), regardless of whether a Registration
Statement becomes effective, the Company will reimburse the Initial Purchaser
and the Holders of Transfer Restricted Securities being tendered into in the
Exchange Offer and/or resold pursuant to the “Plan of Distribution” contained in
the Exchange Offer Registration Statement or registered pursuant to the Shelf
Registration Statement, as applicable, for the reasonable fees and disbursements
of not more than one counsel, who shall be Latham & Watkins LLP, unless another
firm shall be chosen by the Holders of the outstanding aggregate principal
amount of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared.

 

SECTION 8. INDEMNIFICATION

 

(a) The Company and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each Holder, its directors, officers and each Person, if any,
who controls such Holder (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act), from and against any and all losses, claims,
damages, liabilities, judgments, and expenses (including without limitation, any
legal or other expenses incurred in connection with investigating, preparing or
defending any matter, including any action that could give rise to any such
losses, claims, damages, liabilities or judgments) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement, preliminary prospectus or Prospectus (or any amendment
or supplement thereto) provided by the Company to any Holder or any prospective
purchaser of Exchange Notes or registered Initial Notes, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, that neither the Company nor any Guarantor shall be liable in any such
case to the extent that any such losses, claims, damages, liabilities or
judgments are caused by an untrue statement or omission or alleged untrue
statement or omission that is based upon information relating to any of the
Holders furnished in writing to the Company by any of the Holders; provided,
further, that that with respect to any untrue statement or omission or alleged
untrue statement or omission made in any prospectus, or any amendment or
supplement thereto, or any preliminary prospectus relating to a Registration
Statement, the indemnity contained in this Section 8 shall not inure to the
benefit of any indemnified party from whom the Person asserting any such loss,
claim, damage or liability purchased the Transfer Restricted Securities
concerned to the extent (i) that a prospectus relating to such Transfer
Restricted Securities was required to be delivered to such Person, and there was
not given or sent to such Person, at or prior to the written confirmation of the
sale of such Transfer Restricted Securities to such Person, a copy of the final
prospectus (in the case of any such preliminary prospectus) or a prospectus
supplement (in any other case) if the Company had previously furnished copies
thereof to such indemnified party in sufficient quantity and sufficiently in
advance of the time of such written confirmation to allow for distribution by
the time of such written confirmation, (ii) such untrue statement or omission or
alleged untrue statement or omission was corrected in such final prospectus or
prospectus amendment or

 

15



--------------------------------------------------------------------------------

supplement in a manner that would have cured the defect giving rise to such
loss, claim, damage or liability. The indemnity provided for in this Section 8
will be in addition to any liability that the Company or any Guarantor may
otherwise have to the indemnified parties. Neither the Company nor any Guarantor
shall be liable under this Section 8 for any settlement of any claim or action
effected without its prior written consent, which shall not be unreasonably
withheld.

 

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company and the Guarantors, and each
of their respective directors and each of their respective officers who sign any
Registration Statement, and each person, if any, who controls (within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act) the Company
or the Guarantors to the same extent as the foregoing indemnity from the Company
and the Guarantors set forth in section (a) above, but only with reference to
information relating to such Holder furnished in writing to the Company by such
Holder expressly for use in any Registration Statement. In no event shall any
Holder, its directors, officers or any Person who controls such Holder be liable
or responsible for any amount in excess of the amount by which the total amount
received by such Holder with respect to its sale of Transfer Restricted
Securities pursuant to a Registration Statement exceeds (i) the amount paid by
such Holder for such Transfer Restricted Securities and (ii) the amount of any
damages that such Holder, its directors, officers or any Person who controls
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The indemnity provided
for in this Section 8 will be in addition to any liability that each Holder may
otherwise have to the indemnified parties. No Holder shall be liable under this
Section 8 for any settlement of any claim or action effected without such
Holder’s prior written consent, which shall not be unreasonably withheld.

 

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying person”) in writing and the
indemnifying party shall assume the defense of such action (but the failure so
to notify an indemnifying party shall not relieve it from any liability that it
may have under this Section 8 except to the extent that it has been prejudiced
in any material respect by such failure or from any liability that it may
otherwise have and shall not relieve it from any liability that it may have
otherwise than under this Agreement), including the employment of counsel
reasonably satisfactory to the indemnified party and the payment of all fees and
expenses of such counsel, as incurred (except that in the case of any action in
respect of which indemnity may be sought pursuant to both Sections 8(a) and
8(b), a Holder shall not be required to assume the defense of such action
pursuant to this Section 8(c), but may employ separate counsel and participate
in the defense thereof, but the fees and expenses of such counsel, except as
provided below, shall be at the expense of the Holder). Any indemnified party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the indemnified party unless (i) the employment of
such counsel shall have been specifically authorized in writing by the
indemnifying party, (ii) the indemnifying party shall have failed to assume the
defense of such action or employ counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) include both the indemnified party and the indemnifying
party, and the indemnified party shall have been advised by such counsel that
there may be one or more legal defenses available to it which are

 

16



--------------------------------------------------------------------------------

different from or additional to those available to the indemnifying party (in
which case the indemnifying party shall not have the right to assume the defense
of such action on behalf of the indemnified party). In any such case, the
indemnifying party shall not, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties and all such fees and expenses shall be
reimbursed as they are incurred. Such firm shall be designated in writing by the
Holders of a majority of the outstanding aggregate principal amount of the
Transfer Restricted Securities, in the case of the parties indemnified pursuant
to Section 8(a), and by the Company and Guarantors, in the case of parties
indemnified pursuant to Section 8(b). The indemnifying party shall indemnify and
hold harmless the indemnified party from and against any and all losses, claims,
damages, liabilities and judgments by reason of any settlement of any action
(i) effected with its written consent or (ii) effected without its written
consent if the settlement is entered into more than twenty Business Days after
the indemnifying party shall have received a request from the indemnified party
for reimbursement for the fees and expenses of counsel (in any case where such
fees and expenses are at the expense of the indemnifying party) and, prior to
the date of such settlement, the indemnifying party shall have failed to comply
with such reimbursement request. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement or compromise
of, or consent to the entry of judgment with respect to, any pending or
threatened action in respect of which the indemnified party is or could have
been a party and indemnity or contribution may be or could have been sought
hereunder by the indemnified party, unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability on claims that are or could have been the subject matter of such
action and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of the indemnified party.

 

(d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities or (ii) if the allocation provided by clause 8(d)(i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause 8(d)(i) above but
also the relative fault of the Company and the Guarantors, on the one hand, and
of the Holder, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or judgments, as
well as any other relevant equitable considerations. The relative fault of the
Company and the Guarantors, on the one hand, and of the Holder, on the other
hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Guarantors, on the one hand, or by the Holder, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

17



--------------------------------------------------------------------------------

The Company, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total received by such Holder with respect to the sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of Transfer Restricted Securities
held by each Holder hereunder and not joint.

 

SECTION 9. RULE 144A AND RULE 144

 

The Company and the Guarantors agree with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or the Guarantors (i) are not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Act in order to permit resales of such Transfer
Restricted Securities pursuant to Rule 144A under the Act, and (ii) are subject
to Section 13 or 15(d) of the Exchange Act, to make all filings required thereby
in a timely manner in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144.

 

SECTION 10. UNDERWRITTEN OFFERINGS

 

If any of the Transfer Restricted Securities covered by any Registration
Statement are to be sold in an underwritten offering, the investment banker or
investment bankers and manager or managers that will manage the offering will be
selected by the Holders of a majority of the outstanding aggregate principal
amount of such Transfer Restricted Securities included in such offering subject
to the consent of the Issuer (not to be unreasonably withheld). Such Holders
shall be responsible for all underwriting commissions and discounts in
connection therewith.

 

No Holder of Transfer Restricted Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Transfer Restricted Securities on the basis provided in any underwriting
arrangements approved by the Persons

 

18



--------------------------------------------------------------------------------

entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

SECTION 11. MISCELLANEOUS

 

(a) Remedies. The Company and the Guarantors acknowledge and agree that any
failure by the Company and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Sections 3 and 4 hereof. The
Company and the Guarantors further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

 

(b) No Inconsistent Agreements. Neither the Company nor the Guarantors will, on
or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Company nor the Guarantors have previously entered into, nor is currently party
to, any agreement granting any registration rights with respect to its
securities to any Person that would require such securities to be included in
any Registration Statement filed hereunder. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Company’s and the Guarantors’ securities
under any agreement in effect on the date hereof.

 

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 11(c)(i), the Company has obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, the Company has obtained the written consent of
Holders of a majority of the outstanding aggregate principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Company or its Affiliates). Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose Transfer Restricted Securities are being tendered pursuant to
the Exchange Offer, and that does not affect directly or indirectly the rights
of other Holders whose Transfer Restricted Securities are not being tendered
pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding aggregate principal amount of Transfer Restricted Securities
subject to such Exchange Offer.

 

(d) Additional Guarantors. The Company shall cause any of its Domestic
Restricted Subsidiaries (as defined in the Indenture) that becomes, prior to the
consummation of the Exchange Offer, a Guarantor in accordance with the terms and
provisions of the Indenture to become a party to this Agreement as a Guarantor.
It is understood and agreed that if, prior to the Exchange Offer, a Guarantor
that has executed this Agreement is no longer a Guarantor under

 

19



--------------------------------------------------------------------------------

the Indenture pursuant to and in accordance with the provisions of the
Indenture, such Guarantor shall no longer be a Guarantor for purposes of this
Agreement.

 

(e) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

 

(f) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telecopier or air courier
guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

 

(ii) if to the Company or the Guarantors:

 

Del Laboratories, Inc.

178 EAB Plaza

Uniondale, New York 11556

Telecopier No.: (631) 293-1515

Attention: Chief Financial Officer

 

With a copy to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Telecopier No.: (212) 909-6836

Attention: Peter J. Loughran, Esq.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such

 

20



--------------------------------------------------------------------------------

Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement, including the restrictions on
resale set forth in this Agreement and, if applicable, the Purchase Agreement,
and such Person shall be entitled to receive the benefits hereof.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

 

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

(Signature pages follow)

 

21



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company, the
Guarantors and the Initial Purchasers, please so indicate in the space provided
below for that purpose, whereupon this letter shall constitute a binding
agreement among us.

 

DEL LABORATORIES, INC.

By:     Name:     Title:    

DEL PHARMACEUTICALS, INC.

By:     Name:     Title:    

565 BROAD HOLLOW REALTY CORP.

By:     Name:     Title:    

PARFUMS SCHIAPARELLI, INC.

By:     Name:     Title:    

ROYCE & RADER, INC.

By:     Name:     Title:    

DEL PROFESSIONAL PRODUCTS, INC.

By:     Name:     Title:    



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

BEAR, STEARNS & CO. INC.

By:    

Name:

   

Title:

   

J.P. MORGAN SECURITIES INC.

By:    

Name:

   

Title:

   

DEUTSCHE BANK SECURITIES INC.

By:    

Name:

   

Title:

    By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

 

SCHEDULE I

 

Guarantors

 

Del Pharmaceuticals, Inc.

565 Broad Hollow Realty Corp.

Parfums Schiaparelli, Inc.

Royce & Rader, Inc.

Del Professional Products, Inc.